Dismissed and Memorandum Opinion filed January 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00341-CV

                      RICHARD H. PARKER, Appellant
                                        V.
                   HELEN CHRISTINE PARKER, Appellee

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-13073

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed April 10, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On November 19, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                        2